 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 1 of 8 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

GABRIELLA MENGEL,
                                               CASE NO.:
      Plaintiff,
vs.

CHHJ FRANCHISING L.L.C.

      Defendant.
_______________________________________/

                 COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, Plaintiff, GABRIELLA MENGEL, hereinafter referred to as

“PLAINTIFF” by and through her undersigned counsel, and sues the Defendant,

CHHJ FRANCHISING, L.L.C. hereinafter referred to as “DEFENDANT” and

alleges as follows:

                          JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331

because this civil action arises under the Constitution, laws, or treaties of the

United States.

      2.     Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division, in accordance with 28 U.S.C. § 1391(b) because

Plaintiff resides in this Judicial District and because a substantial part of the events

giving rise to this claim occurred in this Judicial District.
 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 2 of 8 PageID 2




                                     PARTIES

      3.     At all times material herein, Plaintiff was and is resident of

Hillsborough County, Florida.

      4.     Defendant is a foreign corporation licensed and authorized to

conduct business in the State of Florida and doing business within Hillsborough

County.

      5.     Defendant is an employer as defined by the laws under which this

action is brought and employs the required number of employees.

                     ADMINISTRATIVE PREREQUISITES

      6.     All conditions precedent to bringing this action have occurred.

      7.     Plaintiff filed a timely Charge of Discrimination with the Equal

Opportunity Employment Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”). A copy of the charge is attached as Exhibit “A”.

      8.     Plaintiff then received a Notice of Right to Sue from the EEOC. A

copy of the Right to Sue letter is attached as Exhibit “B”.

      9.     Plaintiff intends to amend her Complaint to add claims under Florida

Statutes Chapter 760 once 180 days has passed since the filing of the Charge.

                           FACTUAL ALLEGATIONS

      10.    Plaintiff began her employment on or about March 2019, as a Sales

Agent.
 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 3 of 8 PageID 3




      11.   Plaintiff is a qualified individual with a disability.

      12.   Plaintiff had an unblemished personnel file and was selected for the

“Hunk Brigade”.

      13.   On July 29, 2019, Plaintiff was involved in a serious automobile

collision resulting in a serious health condition and qualified disability.

      14.   Plaintiff, through her physician requested reasonable

accommodations including short breaks as necessary and an ergonomic chair,

which were denied.

      15.   Plaintiff also requested to work from home because she had

the use of an ergonomic chair at home.

      16.   Defendant refused to provide Plaintiff with the ability to work from

home despite other agents throughout the country doing so.

      17.   Plaintiff officially got married on the corporate premises on October

17, 2019.

      18.   Plaintiff and her husband had planned a more traditional wedding

ceremony for February 2020. Plaintiff’s managers would make sarcastic and

offensive comments when they knew Plaintiff was taking time to plan for the

wedding ceremony referencing her time off due to her health condition.

      19.   Defendant had a no-fault attendance policy that was not uniformly

applied to employees of the company.

      20.   Had Defendant provided the requested accommodation, Plaintiff

would not have incurred some of the points under the attendance policy.
 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 4 of 8 PageID 4




       21.    Plaintiff was also consulting with physicians about the need for

surgical intervention for her condition. Plaintiff informed her managers and

Human Resources that surgery may be necessary.

       22.    On January 22, 2020, Plaintiff was terminated.

       23.    During the termination meeting Plaintiff was told that they hated to

see her go, that she was such a good sales agent but that she should go have her

surgery and come back in three months.

       24.    Plaintiff’s supervisor also informed her that they didn’t believe she

was in pain because she would on occasion return to work after leaving for the

day.

                          COUNT I
   AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT OF 2008
           (“ADAAA”) DISABILITY DISCRIMINATION

       25.    Plaintiff realleges and adopts the allegations in paragraphs 1 through

24 as if set out in full hereafter.

       26.    Plaintiff is an individual entitled to protection under the Americans

With Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee

within the meaning of the ADAAA.

       27.    Plaintiff is a qualified individual with a disability within the meaning

of the ADAAA, because Plaintiff, with a reasonable accommodation, could

perform the essential functions of her job with Defendant.

       28.    By the conduct described above, Defendant engaged in unlawful
 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 5 of 8 PageID 5




employment practices in violation of the ADAAA, took adverse employment

actions against Plaintiff and discriminated against Plaintiff because of her

disability.

       29.    As a result of Defendant’s unlawful conduct, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

              a.     Back pay and benefits;

              b.     Interest on back pay and benefits;

              c.     Front pay and benefits;

              d.     Compensatory damages, including damages for mental

                     anguish, loss of dignity, and other intangible injuries;

              e.     Punitive damages;

              f.     Pecuniary and non-pecuniary losses;

              g.     Attorney’s fees and costs; and

              h.     For any other relief this Court deems just and equitable.

                          COUNT II
   AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT OF 2008
             (“ADAAA”) FAILURE TO ACCOMADATE

       30.    Plaintiff realleges and adopts the allegations in paragraphs 1 through

24 as if set out in full hereafter.

       31.    Plaintiff is an individual entitled to protection under the Americans

With Disabilities Act Amendments of 2008 (“ADAAA”) and was an employee
 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 6 of 8 PageID 6




within the meaning of the ADAAA.

      32.   Plaintiff is a qualified individual with a disability within the meaning

of the ADAAA, because Plaintiff, with a reasonable accommodation, could

perform the essential functions of her job with Defendant.

      33.   By the conduct described above, Defendant engaged in unlawful

employment practices in violation of the ADAAA, took adverse employment

actions against Plaintiff and discriminated against Plaintiff because of her

disability. Further, Plaintiff was denied a reasonable accommodation in violation

of the Act and Defendant failed to engage in the interaction process.

      34.   As a result of Defendant’s unlawful conduct, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

            a.     Back pay and benefits;

            b.     Interest on back pay and benefits;

            c.     Front pay and benefits;

            d.     Compensatory damages, including damages for mental

                   anguish, loss of dignity, and other intangible injuries;

            e.     Punitive damages;

            f.     Pecuniary and non-pecuniary losses;

            g.     Attorney’s fees and costs; and

            h.     For any other relief this Court deems just and equitable.
 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 7 of 8 PageID 7




                          COUNT III
      AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                   (“ADAAA”) RETALIATION

       35.       Plaintiff realleges and adopts the allegations in paragraphs 1 through

24 as if set out in full hereafter.

       36.       Plaintiff suffered an adverse employment action (termination) for

opposing an employment practice and for opposing Defendant’s discriminatory

treatment of her, which action is unlawful pursuant to the ADAAA, 42 U.S.C. §

12112, et seq.

       37.       The above described acts constitute retaliation, in violation of the

ADAAA.

       38.       As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages, including, but not limited to, the following:

                 a.    Back pay and benefits;

                 b.    Interest on back pay and benefits;

                 c.    Front pay and benefits;

                 d.    Compensatory damages;

                 e.    Pecuniary and non-pecuniary losses;

                 f.    Attorney’s fees and costs; and

                 g.    For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff respectfully request all legal and equitable relief
 Case 8:21-cv-00675-SDM-AAS Document 1 Filed 03/22/21 Page 8 of 8 PageID 8




allowed by law including judgment against Defendant for prejudgment interest,

payment of reasonable attorneys’ fees and costs incurred in the prosecution of the

claim and such other relief as the Court may deem just and proper.

      DATED this 22nd day of March 2021.

                                     FLORIN GRAY BOUZAS OWENS, LLC

                                     /s/Wolfgang M. Florin
                                     WOLFGANG M. FLORIN, ESQUIRE
                                     Florida Bar No.: 907804
                                     wolfgang@fgbolaw.com
                                     CHRISTOPHER D. GRAY, ESQUIRE
                                     Florida Bar No.: 902004
                                     chris@fgbolaw.com
                                     16524 Pointe Village Drive, Suite 100
                                     Lutz, FL 33558
                                     Telephone (727) 254-5255
                                     Facsimile (727) 483-7942
                                     Attorneys for Plaintiff
